Exhibit 10.25

LEE ENTERPRISES, INCORPORATED

SUPPLEMENTARY BENEFIT PLAN

Amended and Restated as of January 1, 2008

ARTICLE I

Establishment of Plan

1.1 Establishment of Plan. Lee Enterprises, Incorporated (the “Company”)
established the Lee Enterprises, Incorporated Supplementary Benefit Plan (the
“Plan”), effective July 1, 1980. The Plan was amended and restated effective
April 26, 1990. The Plan was initially amended and restated, effective
January 1, 2005, in order to comply with the requirements of Internal Revenue
Code section 409A. The Plan is, again, hereby amended and restated, effective
January 1, 2008, in order to ensure continued compliance with the requirements
of Internal Revenue Code section 409A.

1.2 Purpose. The purpose of the Plan is to provide certain designated managerial
and highly compensated employees with unfunded, supplemental individual account
retirement savings in excess of the amounts provided under the Lee Enterprises,
Incorporated Employees’ Retirement Account Plan. The Plan is not intended to be,
nor shall it be considered, an “excess benefit plan” within the meaning of
Section 3(36) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), but it is intended to be, and shall be administered as, an unfunded
plan maintained primarily for the purpose of providing deferred compensation for
a select group of management or highly compensated employees, within the meaning
of Sections 201(2), 301(a)(3) and 401 of ERISA.

ARTICLE II

Definitions

Whenever used in the Plan, the following terms when capitalized have the
following meanings unless a different meaning is plainly required by the
context. In addition, defined terms used in the Employees’ Retirement Account
Plan have the same meaning for purposes of the Plan, unless a different meaning
is plainly required by the context:

2.1 “Account” means the individual account established and maintained by the
Plan Administrator or its delegate in the name of a Participant and to which
Employee Contributions, Matching Contributions, Profit Sharing Contributions,
and gains and losses are allocated.

2.1A “Additional SERP Employee Contributions” means an Employee Contribution
equal to that as elected by the Participant on a valid Additional SERP Employee
Contribution Deferral Agreement, but in no event more than 45% of the
Participant’s Compensation.

2.1B “Additional SERP Employee Contributions Deferral Agreement” means a valid
Deferral Agreement with respect to Participant’s election to defer Additional
SERP Employee Contributions.

2.2 “Beneficiary” means the person or persons designated as a Participant’s
Beneficiary under Article VII and, unless clearly inappropriate in the context,
an alternate payee under a QDRO, pursuant to Section 13.2(b) of the Plan.



--------------------------------------------------------------------------------

2.2A “Benefit Election Form” means the form provided by the Employer to an
Eligible Employee to be used by such Eligible Employee to elect a time and form
of payment with respect to any Contributions made to his or her Account under
this Plan.

2.3 “Board of Directors” means the Board of Directors of the Employer or any
successor by merger, purchase or otherwise, or any person or persons to whom
authority to act on behalf of such Board has been granted.

2.4 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

2.4A “Code Section 409A” means Code section 409A and any regulations or other
administrative guidance issued thereunder.

2.5 “Committee” means the Executive Compensation Committee of the Board of
Directors, or a person or entity to which it delegates any of its
responsibilities hereunder.

2.6 “Company” means Lee Enterprises, Incorporated and its designated affiliates.

2.7 “Compensation” means, with respect to Participants who are officers or
managerial employees of the Company, Compensation as defined in Section 1.13 of
the Retirement Account Plan, as amended from time to time, but disregarding
references in that section to the limitations imposed by Code section
401(a)(17).

2.7A “Contributions” means contributions to the Plan as provided in Section 4.1.

2.7B “Controlled Group” means any entity within the 80-percent controlled group
within which the Company is also included, as determined under Treas. Reg.
§1.409A-(1)(g).

2.8 “Deferral Agreement” means a written agreement, made on a form designated by
the Company, between an Eligible Employee and the Employer, whether entered into
before or after the Eligible Employee became an Employee, under which the
Eligible Employee agrees to defer Compensation in excess of the contribution
limits provided under the Retirement Account Plan.

2.9 “Effective Date” means January 1, 2005.

2.10 “Eligible Employee” means an Employee designated as by the Company pursuant
to Section 3.1 of the Plan.

2.11 “Employee” means an Employee as defined in Section 1.26 of the Retirement
Account Plan.

2.12 “Employee Contributions” means allocations to the Participant’s Account
pursuant to Section 4.1(a) of the Plan.

 

2



--------------------------------------------------------------------------------

2.13 “Employer” means Lee Enterprises, Incorporated and its designated
affiliates who adopt the Plan.

2.13A “Excess Retirement Account Plan Contributions” means an Employee
Contribution equal to the excess of (A) the amount that would have been
allocated to the Participant’s Account for a Plan Year under the terms of the
Retirement Account Plan, if the Retirement Account Plan were administered
without regard to the limitations in Code sections 401(a)(17), 402 and 415, but
in no event more than 5% of the Participant’s Compensation, OVER (B) the amount
actually permitted to be allocated to a Participant’s Retirement Account Plan
Account (as such term is defined in the Retirement Account Plan) under Code
sections 401, 402 and 415. With respect to a given Participant, once limitations
in Code sections 401(a)(17), 402 or 415 have been reached in the Retirement
Account Plan, Excess Retirement Account Plan Contributions shall automatically
commence in this Plan unless the Participant’s election with respect to the
Retirement Account Plan is cancelled prior to the applicable calendar year.

2.13B “Master Benefits Database” means the written document maintained by the
Employer containing all employer contributions payable with respect to the
Employer’s qualified and nonqualified retirement plans.

2.14 “Matching Contributions” means allocations to a Participant’s Account
pursuant to Section 4.1(b) of the Plan.

2.15 “Participant” means a participant as defined in Section 3.2 of the Plan.

2.16 “Plan” means the Lee Enterprises, Incorporated Supplementary Benefit Plan,
as set forth herein, including any amendments thereto.

2.17 “Plan Administrator” means the Committee, as designated under Section 9.1
of the Plan.

2.18 “Plan Year” means the calendar year.

2.19 “Profit Sharing Contributions” means allocations to a Participant’s Account
under Sections 4.1(e) and (f) of the Plan.

2.20 “Retirement Account Plan” means the Lee Enterprises, Incorporated
Employees’ Retirement Account Plan, including any plans merged into it and any
successor to it.

2.20A “Separation from Service” means termination of employment upon which a
Participant ceases performing services for all entities within the Controlled
Group. Notwithstanding, a Separation from Service shall also include a reduction
in a Participant’s rate of services to any such entity that is reasonably
anticipated to be a permanent reduction to a rate that is 20 percent or less of
the average rate of services performed by the Participant in the 36 months prior
to such reduction. If a Participant ceases or reduces services under a bona fide
leave of absence, a Separation from

 

3



--------------------------------------------------------------------------------

Service occurs after the close of the 6-month anniversary of such leave;
provided, however, that if the Participant has a statutory or contractual right
to reemployment, the Separation from Service shall be delayed until the date
that the Participant’s right ceases or, if the Participant resumes services,
until the Participant subsequently has a Separation from Service. For purposes
of determining whether a Participant has a Separation from Service, services
taken into account shall include services performed for the Company as an
independent contractor but not services performed as a director of any entity
within the Controlled Group. Determination of whether a Separation from Service
occurs shall be made in a manner that is consistent with Treas. Reg.
§1.409A-1(h).

2.20B “Specified Employee” means a Participant who is reasonably determined to a
be a “specified employee” within the meaning of Code section 409A(a)(2)(B)(i) as
of December 31 of a calendar year and who shall be treated as such for the
12-month period beginning the next April 1 and for twelve calendar months
thereafter.

2.21 “Social Security Wage Base” means the level at which Compensation is not
subject to Social Security taxes pursuant to Code section 3121(a)(1).

ARTICLE III

Eligibility and Participation

3.1 Eligibility. Each individual who is designated as an Eligible Employee will
be eligible to become a Participant if he or she is an active participant under
the terms of the Retirement Account Plan and is selected to be a Participant in
this Plan as a member of a select group of managerial or highly compensated
employees.

3.2 Participation. An individual who is designated as an Eligible Employee and
who satisfies the requirements of Section 3.1 above will become a Participant in
the Plan when the Committee receives the Participant’s initial Benefit Election
Form. Any individual with an Account in this Plan as of January 1, 2005 shall
automatically become a Participant in this Plan.

3.3 Initial Deferral Elections and Benefit Election Forms.

(a) Regarding Initial Deferral Elections.

An Eligible Employee is not required to complete a separate Deferral Agreement
in order to defer Excess Retirement Account Plan Contributions into this Plan.
The Account of an Eligible Employee shall be credited on a payroll period basis
with Excess Retirement Account Plan Contributions to the extent thereof.

In order to defer Compensation into this Plan as Additional SERP Employee
Contributions, a Participant must make a deferral election by executing and
filing an Additional SERP Employee Contributions Deferral Agreement with the
Company by December 15th of the year prior to the year in which the Compensation
will be earned. In the case of a new Participant, an election to

 

4



--------------------------------------------------------------------------------

defer Compensation into the Plan as Excess Retirement Account Plan Contributions
must be filed with the Company within 30 days of the individual first becoming
eligible to participate in the Plan and shall only apply to Compensation earned
after the date of such election. A Participant’s election to defer a certain
percentage of Compensation as Additional SERP Employee Contributions shall be
irrevocable during any calendar year in which it is in effect. If a Participant
allows a previous deferral election to remain in effect, then the Participant’s
election for subsequently earned Compensation shall be considered made and
irrevocable on the December 31st preceding the year in which the applicable
Compensation will be earned.

(b) Regarding Benefit Election Forms. All Eligible Employees shall at the time
of becoming an Eligible Employee complete a Benefit Election Form that shall
govern the time and form of distribution of his or her Account, if any, under
this Plan. Notwithstanding the immediately preceding sentence, to the extent
that an Eligible Employee fails to complete a Benefit Election Form as otherwise
required by the immediately preceding sentence, such Eligible Employee shall be
required to complete a Benefit Election Form at time of completing his or her
first Deferral Agreement. A Participant is not entitled to change a valid,
existing Benefit Election Form, except as otherwise provided for in Sections 6.3
and 6.6 of the Plan.

(c) The following forms of distribution are available to Participants under this
Plan:

(i) A single lump sum.

(ii) 50% of the Participant’s Account balance will be paid in a lump sum and the
remaining 50% of the Participant’s Account balance will be paid in an
installment payable on the first day of the thirteenth month following the lump
sum payment. The installment described in this paragraph (ii) shall be treated
as separate payment for the purposes of Section 6.3 of the Plan.

(iii) Annual installment payments up to but not exceeding 15 payments. Annual
installment payments described in this paragraph (iii) shall not be treated as
separate payments for the purposes of Section 6.3 of the Plan and no more than
one annual installment may be paid in any given calendar year. The amount of
each annual payment shall be determined by dividing the Participant’s Account at
the end of the month prior to such payment by the number of years remaining in
the elected installment period.

ARTICLE IV

Supplementary Plan Benefit

4.1 Contributions.

(a) Employee Contributions. The Participant’s Employee Contribution into this
Plan shall equal the sum of:

(i) the Participant’s Excess Retirement Account Plan Contributions; AND

 

5



--------------------------------------------------------------------------------

(ii) the Participant’s Additional SERP Employee Contributions.

Notwithstanding anything to the contrary contained herein, a Participant may
defer no more than 50% of his or her Compensation between the Retirement Account
Plan and this Plan.

(b) Matching Contributions Prior to December 2, 2008. The Account of a
Participant shall be credited on a payroll period basis with an amount equal to
100% of the Participant’s Excess Retirement Account Plan Contributions into this
Plan up to a total of 5% of the Participant’s Compensation for the year once
limitations in Code sections 401(a)(17), 402 or 415 have been reached in the
Retirement Account Plan. The preceding sentence shall only apply to Excess
Retirement Account Plan Contributions made to this Plan prior to December 2,
2008.

(c) Matching Contributions On or After December 2, 2008. With respect to
Compensation paid on or after December 2, 2008, the Account of a Participant
shall be credited on a payroll period basis with an amount equal to a stated
percentage of the Participant’s Excess Retirement Account Plan Contributions
into this Plan, up to certain maximums, as provided for by the Master Benefits
Database, which is incorporated herein by reference

(d) Profit Sharing Contributions Prior to December 2, 2008. The Account of an
Eligible Participant shall be credited on a payroll period basis with a
nondiscretionary Profit Sharing Contribution in an amount equal to 4.96% of the
Participant’s Compensation up to the Social Security Wage Base; provided that
for any Compensation the Participant earns in excess of the Social Security Wage
Base, the Company shall credit an amount equal to 9.52% of the Participant’s
excess Compensation once limitations in Code sections 401(a)(17), 402 or 415
have been reached in the Retirement Account Plan. The preceding sentence shall
only be effective with respect to Compensation paid prior to December 2, 2008.

(e) Profit sharing Contributions On or After December 2, 2008. With respect to
Compensation paid on or after December 2, 2008, the Account of an Eligible shall
be credited on a payroll period basis with a nondiscretionary Profit Sharing
Contribution equal to the amount as provided for by the Master Benefits
Database.

4.2 Investments; Investment Earnings. Each Participant may elect to invest his
Account under this Plan in the investment options made available by the
Committee from time to time. A Participant’s investment elections under this
Plan shall be independent of his investment elections under the Retirement
Account Plan. A Participant’s Account shall be credited (or debited) daily with
the gains (or losses) applicable to the investment vehicle selected by the
Participant pursuant to this Section 4.2. If a Participant fails to make an
investment election with respect to his Account, his Account shall be invested
in a default investment option designated by the Committee. A Participant’s
Account shall continue to be credited with investment gains (or losses) until
the Participant’s Account is fully distributed.

 

6



--------------------------------------------------------------------------------

ARTICLE V

Vesting

5.1 General. A Participant shall be one hundred percent (100%) vested in Profit
Sharing Contributions, Matching Contributions, and Employee Contributions made
to the Plan on behalf of the Participant.

5.2 Forfeiture. Notwithstanding anything else to the contrary herein, the
portion of a Participant’s Account attributable to Matching Contributions and
Profit Sharing Contributions (and earnings thereon) made on or after January 1,
2007 shall be forfeited, and no party, including the Beneficiary of a
Participant, shall have any claim to any portion of it, if the Committee, in its
sole discretion, determines, at the time the Participant or Beneficiary is
entitled to receive a distribution under Article VI or, if later, at the time he
or she becomes entitled to receive benefits under the Plan:

(a) That the Participant has violated the terms of any applicable employment or
non-compete agreement;

(b) That the Participant’s employment with the Employer has been terminated for
any act of malfeasance or nonfeasance by the Participant in the performance of
his or her duties; or

(c) That the Participant has taken actions, including but not limited to
communication with clients, potential clients, employees or potential employees,
designed to or reasonably likely to interfere with or damage the Employer’s
business.

ARTICLE VI

Distributions

6.1 Benefit Distributions. A Participant’s Account or, where applicable, the
Beneficiary’s Account, shall be distributed in accordance with the Participant’s
current Benefit Election Form, pursuant to Section 3.3 of this Plan.
Notwithstanding the preceding sentence, in the event a Participant fails to
complete a valid Benefit Election Form, the Participant’s Account or, where
applicable, the Beneficiary’s Account, (i) shall be distributed in the form
described in Section 3.3(c)(ii) of this Plan, and (ii) such distribution shall
commence on the first business day of the second month following the
Participant’s Separation from Service.

6.2 Death or Disability before Distribution. If a Participant becomes disabled
or dies before his Account is fully distributed, the balance of the Account
shall be distributed to the Participant or the Participant’s Beneficiary at the
same time and in the same manner as the payments would have been made to the
Participant if the Participant had not become disabled or died.

 

7



--------------------------------------------------------------------------------

6.3 Subsequent Change of Elections. A Participant may make a prospective
election to change the time or form of distribution of the Participant’s entire
Account balance by executing such an election in writing (on a form prescribed
by the Committee) within the time periods described in this Section 6.3. To
constitute a valid election for purposes of this Section 6.3, (i) the election
must specify the time and form of distribution selected by the Participant from
the options specified in Section 3.3(c), (ii) the election must be executed and
delivered to the Company at least 12 months prior to the date in which the first
payment would otherwise have been due under the Participant’s prior election,
and (iii) the first payment must be delayed by at least 60 months from the date
the first payment would otherwise have been due under the Participant’s prior
election. In the event an election fails to satisfy the terms of this
Section 6.3, such election shall be void, and payment shall commence under the
Participant’s previous valid election or, if none exists, shall be paid in
accordance with the default rules of Section 6.1 of this Plan.

6.4 Small Benefit Cash-Out. Notwithstanding the above, if the Account balance of
a Participant who is entitled to begin payment equals $10,000 or less, the
Participant’s Account balance shall be paid in a single lump sum payment in full
discharge of all liabilities with respect to such benefits. A distribution in
accordance with the previous sentence shall be made on the first day of the
second month following the Participant’s Separation from Service.

6.5 Specified Employee Delay. Notwithstanding anything to the contrary, benefits
paid by under this Plan reason of Separation from Service to a Participant who
is reasonably determined by the Company to be a Specified Employee shall in no
event commence before six (6) months following the month in which the
Participant has a Separation from Service.

6.6 Other Changes In Distributions. Notwithstanding anything to the contrary
contained herein, for periods prior to January 1, 2009, (or such later date as
may be provided by the Internal Revenue Service in guidance of general
applicability), an officer of the Company who is also a member of the Retirement
Account Plan Committee may provide alternative rules for elections with respect
to (i) the commencement of payment, and (ii) the form of payment, so long as
such alternative rules and any resulting elections conform to the rules provided
in Notice 2005-1, and subsequent Internal Revenue Service guidance providing
transition relief under Code section 409A.

6.7 Special 2008 Transition Distribution. Notwithstanding anything to the
contrary contained herein, all Participant Accounts existing on December 31,
2008, and any amounts contained therein, shall be distributed to Participants on
January 15, 2009. Participants who receive distributions in accordance with this
Section 6.7 will continue to be eligible to defer Compensation into the Plan.
Unless a Participant completes a new Benefit Election Form regarding amounts to
be contributed to this Plan in 2009 and thereafter, the Participant’s Benefit
Election Form, existing as of December 31, 2008, if any, shall continue to apply
with respect to future deferrals under this Plan.

 

8



--------------------------------------------------------------------------------

ARTICLE VII

Beneficiaries

7.1. Designation. Upon initial participation in the Plan, each Participant shall
submit the form adopted by the Company, designating a Beneficiary or
Beneficiaries (who may be named contingently or successively) to receive such
benefits as may be payable under the Plan upon the Participant’s death. A
Participant may revoke or amend such designation at any time upon written notice
to the Committee on a form authorized for such purpose and any such amendment or
revocation shall be effective upon receipt and acceptance by the Committee.

7.2 Failure to Designate Beneficiary. If no Beneficiary survives the Participant
or if a Beneficiary was never designated, any payments due to the Participant
shall be paid in the following order: (i) to the Participant’s surviving spouse,
or if there is no surviving spouse, (ii) to the Participant’s estate.

7.3 Distribution for Minor Beneficiary. If a distribution is to be made to a
minor Beneficiary, then the Committee may, in its sole discretion, direct that
such distribution be paid to the legal guardian of such Beneficiary, or if there
is none, to a parent of such Beneficiary or to a responsible adult with whom the
Beneficiary maintains his or her residence, or to the custodian for such
Beneficiary under the Uniform Gifts to Minors Act or Gifts to Minors Act, if
such is permitted by the laws of the state in which the Beneficiary resides.
Such a payment to the legal guardian or parent of a minor Beneficiary shall
fully discharge the Company and the Plan from further liability on account
thereof.

ARTICLE VIII

Notice; Lost Participants and Beneficiaries

8.1 Notice. Any communication, statement or notice addressed to a Participant or
to a Beneficiary at his or her last post office address as indicated on the
Committee’s records will be binding on the Participant or Beneficiary for all
purposes of this Plan. Neither the Committee nor the Employer will be obligated
to take any further measures to locate a Participant or Beneficiary.

8.2 Lost Participants and Beneficiaries.

(a) If the Committee or Employer notifies any Participant that he or she is
entitled to an amount under the Plan, and the Participant or Beneficiary fails
to claim such amount or fails to make her location known to the Committee or
Employer within 5 years thereafter, then, except as otherwise required by law,
the Employer or the Committee may direct that the amount payable be deemed a
forfeiture.

(b) If a benefit payable to a lost Participant or Beneficiary is subject to
escheat pursuant to applicable state law, neither the Committee nor the Employer
will be liable to any person for any payment made in accordance with such law.

 

9



--------------------------------------------------------------------------------

ARTICLE IX

Administration of the Plan

9.1 Committee as Plan Administrator. Except as otherwise expressly provided
herein, the Plan Administrator will retain exclusive responsibility for the
operation, administration and recordkeeping of the Plan. The Plan Administrator
shall be the Committee.

9.2 Powers and Duties of the Committee. The Committee will undertake all duties
assigned to it under the Plan and will undertake all actions, express or
implied, necessary for the proper administration of the Plan. The Committee will
have full and absolute discretion to interpret and administer the Plan and its
interpretations and decisions will be final. The Committee’s powers and duties
include, but are not limited to, the following:

(a) Determining eligibility, Matching Contributions, Profit Sharing
Contributions, and distributions under the Plan.

(b) Adopting, interpreting, altering, amending or revoking rules and regulations
that it deems necessary or appropriate for the administration of the Plan in
accordance with applicable law and other applicable policies.

(c) Interpreting the Plan, deciding all questions concerning the Plan in
accordance with the terms of the Plan document, applicable law, contracts and
policies and reviewing all claims under the Plan. Such interpretations and
decisions will be made in the sole discretion of the Committee and will be final
and conclusive on any Employee, former Employee, Participant, former
Participant, Beneficiary, or other party. Notwithstanding the foregoing, it is
intended that the Plan will be interpreted in accordance with Code section 409A.

(d) Keeping such records and submitting such filings, elections, applications,
returns or forms as may be required under ERISA, the Code and regulations
thereunder, or under other applicable federal, state, or local law and
regulations.

(e) Delegating ministerial duties and employing outside professionals as may be
required.

(f) Making and executing amendments to the Plan, as authorized by the Board of
Directors.

Any action of the Committee may be taken by a vote or written consent of the
majority of the Committee members. Any Committee member shall be entitled to
represent the Committee, including the signing of any certificate or written
direction, with regard to any action approved by the Committee.

 

10



--------------------------------------------------------------------------------

9.3 Allocation and Delegation of Responsibilities.

(a) From time to time, the Committee, pursuant to a written instrument, may
delegate its duties and responsibilities under the Plan, both ministerial and
discretionary, as it deems appropriate, to any person, group or other entity.
The Committee shall retain the authority to revoke any such delegation of its
duties and responsibilities.

(b) To the extent consistent with the terms of the delegation, any action by a
delegate of the Committee will have the same force and effect for all purposes
as if such action had been taken by the Committee. In addition, the Committee
may authorize one or more persons to execute any certificate or document on
behalf of the Committee, in which event any person notified by the Committee of
such authorization will be entitled to accept and conclusively rely upon any
such certificate or document executed by such person as representing action by
the Committee until such third person is notified of the revocation of such
authority.

(c) Any party acting as delegate of the Committee under this Plan is authorized
to exercise full and exclusive discretion in determining matters within its
assigned area of responsibility, to the same extent as if the activity were
being performed by the Committee directly, subject only to review and
modification by the Committee in its sole discretion.

9.4 Expenses. Except as otherwise provided herein, all expenses of Plan
administration and operation, including the fees of any counsel employed and
including any expenses attributable to a termination of the Plan, will be paid
by the Employer.

9.5 Indemnification. Neither the Committee nor any of its members or parties to
whom it delegates any of its responsibilities shall be personally liable by
reason of any contract or other instrument executed by its members or on their
behalf in their capacity as the Plan Administrator, or for any mistake of
judgment made in good faith, and the Employer shall indemnify and hold harmless,
directly from its own assets (including the proceeds of any insurance policy the
premiums of which are paid from the Employer’s own assets), the Committee (and
each of its members, if applicable) and each other officer, employee, or
director of the Employer to whom any duty or power relating to the
administration or interpretation of the Plan or to the management or control of
the assets of the Plan may be delegated or allocated, against any cost or
expense (including counsel fees) or liability (including any sum paid in
settlement of a claim with the approval of the Employer) arising out of any act
or omission to act in connection with the Plan, unless arising out of such
person’s own fraud or bad faith.

ARTICLE X

Claims Procedure

10.1 General. In the event that a Participant is denied any Plan benefit that is
claimed, such Participant will be entitled to consideration and review as
provided in this Article X.

10.2 Claim Review. Upon receipt of any written claim for benefits, the Committee
will be notified and will give due consideration to the claim presented. If the
claim is denied to any extent by the Committee, the Committee will furnish to
the claimant a written notice within 90 days setting forth (in a manner
calculated to be understood by the claimant):

(a) The specific reason or reasons for denial of the claim;

 

11



--------------------------------------------------------------------------------

(b) A specific reference to the Plan provisions on which the denial is based;

(c) A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(d) An explanation of the provisions of this Article X.

10.3 Right of Appeal. A claimant who has a claim denied under Section 10.2 may
appeal to the Committee for reconsideration of that claim. A request for
reconsideration under this Section 10.3 must be filed by written notice within
60 days after receipt by the claimant of the notice of denial under Section 10.2
of the Plan.

10.4 Review of Appeal. Upon receipt of an appeal the Committee will promptly
take action to give due consideration to the appeal. Such consideration may
include a hearing of the parties involved, if the Committee feels such a hearing
is necessary. In preparing for this appeal, the claimant will be given the right
to review pertinent documents and the right to submit in writing a statement of
issues and comments. After consideration of the merits of the appeal, the
Committee will issue a written decision that will be binding on all parties. The
decision will be written in a manner calculated to be understood by the claimant
and will state specifically its reasons and pertinent Plan provisions on which
it relies. The Committee’s decision will be issued within 60 days after the
appeal is filed, except that if a hearing is held, the decision may be issued
within 120 days after the appeal is filed. The determination of the Committee as
to any disputed questions or issues arising under the Plan and all
interpretations, determination and decisions of the Committee with respect to
any claim hereunder shall be final, conclusive and binding upon all persons.

10.5 Designation. The Committee may designate any person of its choosing to make
any determination otherwise required under this Article X.

ARTICLE XI

Amendment

11.1 Right to Amend. The Employer, by action of its Board of Directors, reserves
the right to amend this Plan at any time, in whole, or in part, before or after
a termination of the Plan in accordance with Section 12.1; provided that any
officer of the Company who is also a member of the Retirement Account Plan
Committee shall have the authority to approve and adopt amendments that are
ministerial or that are required by law.

11.2 Limitations. An amendment of this Plan may not reduce any rights accrued
prior to the date of amendment without such Participant’s consent.

 

12



--------------------------------------------------------------------------------

11.3 Characterization of the Plan. Notwithstanding Sections 11.1 and 11.2, the
Plan may be amended at any time, retroactively if required, if found necessary,
in the opinion of the Committee, in order to ensure that: (i) the Plan is
characterized as a non-tax-qualified plan of deferred compensation maintained
for a select group of management or highly compensated employees, as described
under ERISA Sections 201(2), 301(a)(3) and 401(a)(1) and (ii) the Plan conforms
to the provisions and requirements of any applicable law, including ERISA and
the Code. No such amendment will be considered prejudicial to any interest of a
Participant or Beneficiary.

ARTICLE XII

Termination

12.1 Right to Terminate. The Company, by action of its Board of Directors, may
terminate this Plan by written instrument, provided, however, that no such
termination will deprive any Participant or Beneficiary of a right accrued prior
to the date of termination without the Participant’s or Beneficiary’s consent.
In order to apply the special distribution rules applicable to terminated plans
under Code section 409A, any Plan termination shall be consistent with the
requirements of Code section 409A, including but not limited to the following
requirements:

(a) All deferred compensation arrangements of the same type shall be terminated
with respect to the Participant;

(b) No benefit payments (other than payments that would have been payable under
the Plan terms if the termination had not occurred) are made within 12 months of
termination of this Plan, and all benefit payments are made within 24 months of
termination of this Plan; and

(c) The Employer may not adopt a new, similar plan with respect to the
Participant (i.e., a nonqualified account balance deferred compensation plan
subject to Section 409A of the Code) for 3 years after the termination of this
Plan if such new, similar plan would be aggregated with this Plan under the
aggregation rules of Code section 409A.

12.2 Successor to Company. Any corporation or other business organization which
is a successor to the Company by reason of a consolidation, merger or purchase
of substantially all of the assets of the Company will have the right to become
a party to the Plan by adopting the Plan by resolution of its board of directors
or other appropriate governing body.

ARTICLE XIII

Miscellaneous

13.1 Tax Withholding. The Employer shall be entitled to withhold an amount
sufficient in

 

13



--------------------------------------------------------------------------------

the opinion of the Employer to satisfy all federal, state and other governmental
withholding requirements related to the Participant’s distribution, including,
but not limited to, any employment tax liability under the Federal Insurance
Contributions Act and any additions to tax pursuant to Code section 409A.

13.2 No Assignment. The right of any Participant or Beneficiary to any benefit
or to any payment hereunder will not be subject to alienation, assignment,
garnishment, attachment, execution or levy of any kind. A distribution by the
estate of a deceased Participant or Beneficiary to an heir or legatee of a right
to receive payments hereunder will not be deemed an alienation, assignment or
anticipation for purposes of this Section 13.2.

(a) Except as provided in subsection (b), no Participant or Beneficiary shall
have the right to assign, sell, borrow, transfer, bequeath or encumber rights
under the Plan and no person other than a Participant or, after the death of a
participant, his or her Beneficiary, shall have any right or claim to any part
of a Participant’s Account. Any attempt to assign, sell, borrow, transfer,
bequeath or encumber rights under the Plan or to acquire a right or claim to any
part of a Participant’s Account shall be void and will not be recognized by the
Committee.

(b) The spouse or former spouse of a Participant may acquire part or all of a
Participant’s right to his or her Account pursuant to a domestic relations order
that meets all of the standards for a Qualified Domestic Relations Order (QDRO)
under Section 206(d)(3) of ERISA other than those provisions of Sections
206(d)(3)(E) (relating to the timing and form of payments) and 206(d)(3)(H) (to
the extent that it requires segregation of assets or amounts). However, in no
event shall a person claiming part or all of an Account pursuant to a QDRO be
entitled (1) to payment any earlier than the date the Participant’s right to the
benefit becomes nonforfeitable under Article V and payable under Article VI of
the Plan, or (2) to the funding or segregation of an Account.

(c) Notwithstanding subsections (a) and (b), the Employer shall pay part or all
of a Participant’s or Beneficiary’s Account, to the extent vested, in accordance
with the terms of a perfected lien in favor of the Internal Revenue Service, and
such payment shall constitute satisfaction of the Employer’s obligation to any
other party with respect to that portion of the Account.

13.3 Funding; Right to Trust Assets. The Plan is intended to be unfunded. The
obligation of the Employer to make payments hereunder constitutes a general,
unsecured obligation of the Employer to the Participant. Notwithstanding the
foregoing, the Employer may establish and maintain a separate trust or fund for
the payment of benefits under the Plan. No Participant or Beneficiary may have
any interest in any particular asset of the trust or the Employer by reason of
the Employer’s obligation hereunder, and nothing contained herein creates or may
be construed as creating any other fiduciary relationship between the Employer
and a Participant or any other person. To the extent any person acquires a right
to receive payments from the trust or the Employer hereunder, such right is no
greater than the right of an unsecured, general creditor of the Employer. The
Committee may provide such direction to the trustee or other custodian on behalf
of the Employer as it deems necessary to provide for the proper payment of
distributions from the trust.

 

14



--------------------------------------------------------------------------------

13.4 Effect on Employment Rights. Neither the existence of the Plan nor the
substance of its provisions nor any action taken hereunder will have any effect
on the employment rights of any Employee.

13.5 Governing Law. This Plan will be governed by, construed and administered in
accordance with the laws of the State of Iowa except to the extent that such
laws are preempted by applicable federal law. Any action brought regarding the
Plan or its interpretation shall be maintained in the state or federal courts in
the state of Iowa.

13.6 Construction. Capitalized terms will have the meanings defined herein. Any
undefined capitalized terms under this Plan shall have the same meaning as under
the Retirement Account Plan. Singular nouns will be read as plural as
appropriate. References to “Section” or “Article” will be read as references to
appropriate provisions of this Plan, unless otherwise indicated.

13.7 Severability. The provisions of this Plan will be deemed to be severable.
In the event that any provision of this Plan will be held invalid by a court of
competent jurisdiction, the surviving provisions of this Plan will remain valid
and enforceable according to their terms. Notwithstanding anything contained in
the Plan or in any document issued under the Plan, it is intended that the Plan
will at all times comply with the requirements of Code section 409A and any
regulations or other guidance issued thereunder, and that the provisions of the
Plan will be interpreted to meet such requirements. If any provision of the Plan
or any election form is determined not to conform to such requirements, the Plan
and/or the election form, as applicable, shall be interpreted to omit such
offending provision.

This Plan has been restated pursuant to resolution of the Board of Directors on
November 13, 2008 effective as January 1, 2008.

 

LEE ENTERPRISES, INCORPORATED

/s/ Gregory P. Schermer

By:   Gregory P. Schermer   Vice President – Interactive Media

12-9-2008

Date

 

15